      UNITED STATES DISTRICT COURT
      WESTERN DISTRICT OF NEW YORK


      Christian Castro,
                                                                                     Decision and Order
                                              Plaintiff,
                                                                                       17-CV-1113 HBS
                      v.                                                                  (Consent)
      Commissioner of Social Security,

                                              Defendant.


 I.       INTRODUCTION
              The parties have consented to this Court’s jurisdiction under 28 U.S.C. § 636(c). The Court

      has reviewed the Certified Administrative Record in this case (Dkt. No. 7, pages hereafter cited in

      brackets), and familiarity is presumed. This case comes before the Court on cross-motions for

      judgment on the pleadings under Rule 12(c) of the Federal Rules of Civil Procedure. (Dkt. Nos. 10,

      18.) In short, plaintiff is challenging the final decision of the Commissioner of Social Security (the

      “Commissioner”) that he was not entitled to Disability Insurance Benefits under Title II, or

      Supplemental Security Income under Title XVI, of the Social Security Act. The Court has deemed

      the motions submitted on papers under Rule 78(b).

II.       DISCUSSION
              “The scope of review of a disability determination . . . involves two levels of inquiry. We must

      first decide whether HHS applied the correct legal principles in making the determination. We must

      then decide whether the determination is supported by substantial evidence.” Johnson v. Bowen, 817

      F.2d 983, 985 (2d Cir. 1987) (internal quotation marks and citations omitted). When a district court

      reviews a denial of benefits, the Commissioner’s findings as to any fact, if supported by substantial

      evidence, shall be conclusive. 42 U.S.C. § 405(g). Substantial evidence is defined as “‘more than a
mere scintilla. It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938)); see also Tejada v. Apfel, 167 F.3d 770, 773-74 (2d Cir. 1999).

        The substantial evidence standard applies to both findings on basic evidentiary facts, and to

inferences and conclusions drawn from the facts. Stupakevich v. Chater, 907 F. Supp. 632, 637

(E.D.N.Y. 1995); Smith v. Shalala, 856 F. Supp. 118, 121 (E.D.N.Y. 1994). When reviewing a

Commissioner’s decision, the court must determine whether “the record, read as a whole, yields

such evidence as would allow a reasonable mind to accept the conclusions reached” by the

Commissioner. Winkelsas v. Apfel, No. 99-CV-0098H, 2000 WL 575513, at *2 (W.D.N.Y. Feb. 14,

2000). In assessing the substantiality of evidence, the Court must consider evidence that detracts

from the Commissioner’s decision, as well as evidence that supports it. Briggs v. Callahan, 139 F.3d

606, 608 (8th Cir. 1998). The Court may not reverse the Commissioner merely because substantial

evidence would have supported the opposite conclusion. Id.

        For purposes of Social Security disability insurance benefits, a person is disabled when

unable “to engage in any substantial gainful activity by reason of any medically determinable physical

or mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A) &

1382c(a)(3)(A).

        Such a disability will be found to exist only if an individual’s “physical or mental impairment

or impairments are of such severity that [he or she] is not only unable to do [his or her] previous

work but cannot, considering [his or her] age, education, and work experience, engage in any other

kind of substantial gainful work which exists in the national economy. . . .” 42 U.S.C. §§ 423(d)

(2)(A) & 1382c(a)(3)(B).

                                                     2
        Plaintiff bears the initial burden of showing that the claimed impairments will prevent a

return to any previous type of employment. Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982).

Once this burden has been met, “the burden shifts to the [Commissioner] to prove the existence of

alternative substantial gainful work which exists in the national economy and which the plaintiff

could perform.” Id.; see also Dumas v. Schweiker, 712 F.2d 1545, 1551 (2d Cir. 1983); Parker v. Harris,

626 F.2d 225, 231 (2d Cir. 1980).

        To determine whether any plaintiff is suffering from a disability, the Administrative Law

Judge (“ALJ”) must employ a five-step inquiry:

        (1) whether the plaintiff is currently working;

        (2) whether the plaintiff suffers from a severe impairment;

        (3) whether the impairment is listed in Appendix 1 of the relevant regulations;

        (4) whether the impairment prevents the plaintiff from continuing past relevant
        work; and

        (5) whether the impairment prevents the plaintiff from continuing past relevant
        work; and whether the impairment prevents the plaintiff from doing any kind of
        work.

20 C.F.R. §§ 404.1520 & 416.920; Berry, supra, 675 F.2d at 467. If a plaintiff is found to be either

disabled or not disabled at any step in this sequential inquiry then the ALJ’s review ends. 20 C.F.R.

§§ 404.1520(a) & 416.920(a); Musgrave v. Sullivan, 966 F.2d 1371, 1374 (10th Cir. 1992). However, the

ALJ has an affirmative duty to develop the record. Gold v. Secretary, 463 F.2d 38, 43 (2d Cir. 1972).

        To determine whether an admitted impairment prevents a plaintiff from performing past

work, the ALJ is required to review the plaintiff’s residual functional capacity (“RFC”) and the

physical and mental demands of the work done in the past. 20 C.F.R. §§ 404.1520(e) & 416.920(e).

The ALJ must then determine the individual’s ability to return to past relevant work given the RFC.

Washington v. Shalala, 37 F.3d 1437, 1442 (10th Cir. 1994).
                                                    3
        Here, plaintiff advances several arguments about how the ALJ developed and interpreted the

record and its information about his carpal tunnel syndrome, mental health, and sleep apnea.

According to plaintiff,

                 The ALJ failed to adopt opinion findings; opinions did not consider all of
        Plaintiff’s conditions; consultative examiner’s exam was stale; and therefore, this
        created and widened an evidentiary gap of record, and improperly caused the ALJ to
        rely on her own lay opinion in findings. The ALJ improperly rejected more
        restrictive medical opinions from Dr. Paterson, EO and Healthworks providers, but
        nonetheless, her rejection widened an evidentiary gap in the RFC findings and this is
        improper. (Tr. 16-32, 220-250, 293-327). The ALJ failed to order an updated
        physical consultative exams post surgeries, mental consultative exam, or obtain
        treating assessments since his had additional conditions and/or her conditions
        progressed. (Tr. 1-401). The ALJ further failed to obtain records from Lakeshore
        related to mental health (“MH”) treatment, surgery treating records, and the IME
        evaluations from April or May 2016, referenced but not included in the record. (Tr.
        1-401, 322-327, 365-373, 381-382, 329-393). Despite this, the ALJ found Plaintiff
        had the residual functional capacity (“RFC”) to perform a light work with
        exceptions. (Tr. 20). 20 CFR §404.1567(b). The ALJ’s RFC findings are
        unsupported by substantial evidence. This is harmful to Plaintiff and frustrates
        meaningful court review.

(Dkt. No. 10-1 at 14; see also Dkt. No. 19 at 3–4.) The Commissioner responds that “the evidence of

record supports the ALJ’s finding that Plaintiff could perform frequent, but not continuous or

repetitive, manipulation bilaterally (Tr. 20-26). As discussed above, in December 2014, Dr. Siddiqui

found that Plaintiff had full strength in his arms and hands and grip strength and intact hand and

finger dexterity (Tr. 253-54). In June 2015, Dr. Paterson found that Plaintiff had full ranges of

motion in his elbows, wrists, and fingers; full strength in his wrists; and no atrophy in his hands, and

made the same or similar findings each month from August to October 2015 and again in February,

April, and May 2016 (Tr. 301, 306, 308, 312, 319, 323, 326).” (Dkt. No. 18-1 at 19.) The

Commissioner notes that the ALJ found the possibility of medication misuse, which might have

increased any pain and limitations that plaintiff experienced. (Id. at 21.) The Commissioner also

rejects any arguments about developing the record; in the Commissioner’s view, the ALJ had

                                                   4
sufficient information on record to assess plaintiff’s RFC, and plaintiff’s attorney expressed no

objections with the record at the hearing.

        The Commissioner has the better argument here because the RFC reflects a weighing of

varying medical opinions that had some information in common. The Commissioner obtained the

records that plaintiff disclosed in his initial application. [191–92.] The record contains notes of

plaintiff’s visits to Health Works WNY in 2014 for a workers’ compensation injury. By the last visit

of July 17, 2014, plaintiff was assessed as having a weight restriction of 10 pounds; a restriction

against the use of ladders and against overhead work; and no restrictions for bending, twisting,

stooping, standing, or walking. [233.] The ALJ assigned these notes little weight because the

restrictions were too precautionary but did not disagree with the findings of no restrictions on

mobility. The consultative physical examination of December 22, 2014 by Dr. Abrar Siddiqui led to

a medical source statement with no limitations. [258.] The ALJ gave this medical source statement

some weight but not controlling weight because of the carpal tunnel surgery that plaintiff had a few

months later. [28.] Cf. Prince v. Astrue, No. 10-CV-1215 (DRH), 2012 WL 12883639, at *15

(N.D.N.Y. May 24, 2012) (affirming a “middle ground” between opinions where “the ALJ was

forced to make credibility determinations among the three physicians”). In a similar way, an

examination by Dr. Gregory Chiaramonte on May 29, 2014 would not have acknowledged the

surgery that would come later but did find plaintiff “stable and unchanged.” [263.] A sleep report

from June 9, 2015 found significant sleep apnea but suggested ways to keep the condition under

control. [269.] In fact, improvement did occur by September 1, 2015. [290.] Cf. Cirino v. Apfel, 34

F. Supp. 2d 861, 864 (E.D.N.Y. 1999) (RFC of light work affirmed where treatment improved sleep

apnea). A post-surgery EMG found evidence of neuropathy but “no evidence of acute

denervation.” [280.] Cf. Germain v. Astrue, No. 1:11-CV-0879 RFT, 2013 WL 587369, at *4

                                                    5
(N.D.N.Y. Feb. 12, 2013) (“At subsequent examinations conducted by various doctors, Plaintiff

consistently displayed full strength and full range of motion in her wrists.”). In a physical

examination by Excelsior Orthopedics on June 12, 2015, plaintiff had full strength and full range of

motion in both arms. [304.] Cf. Papoi v. Astrue, No. 06-CV-445, 2008 WL 2622934, at *5 (W.D.N.Y.

June 27, 2008) (Commissioner affirmed on RFC of sedentary/light work where plaintiff had carpal

tunnel syndrome but “still had full range of motion of his cervical spine, and upper and lower

bilateral extremities”). By January 6, 2016, plaintiff was advised “to discuss with his attorney [a] plan

for return to gainful employment as he is nearing 1 year from date of surgery.” [297.] No one

medical opinion in the record received controlling weight, but the regulations (20 C.F.R. §§

404.1527, 416.967) do not “mandate assignment of some unvarying weight to every report in every

case. The ALJ is not required automatically to give controlling weight to any ‘treating’ doctor’s

report, denominated as such. In some cases ‘controlling weight’ may be assigned if the report meets

the specified qualifications, and is not inconsistent with other substantial evidence.” Rivera v. Sec’y of

Health & Human Servs., 986 F.2d 1407 (1st Cir. 1993).

        Overall, the record shows that plaintiff had symptoms such as pain, numbness, and

depression. [E.g., 336.] The ALJ acknowledged plaintiff’s symptoms in her determination and

found plaintiff’s carpal tunnel syndrome to be a severe impairment. The record showed also,

however, that plaintiff had strength, range of motion, and recovery from surgery that fell between

the opinions of significant limitation and no limitation at all. The RFC of light work with conditions

properly captured a moderate weighing of the various opinions.




                                                    6
III.   CONCLUSION
          The Commissioner’s final determination was supported by substantial evidence. For the

   above reasons and for the reasons stated in the Commissioner’s briefing, the Court grants the

   Commissioner’s motion (Dkt. No. 18) and denies plaintiff’s cross-motion (Dkt. No. 10).

          The Clerk of the Court is directed to close the case.

          SO ORDERED.

                                                 __/s Hugh B. Scott________
                                                 Hon. Hugh B. Scott
                                                 United States Magistrate Judge
   DATED: June 14, 2019




                                                     7
